 In the Matter of KALAMAZOO PAPER COMPANYandINTERNATIONALBROTHERHOOD OF FIREMEN AND OILERS(A. F. OF L.)Case No. R-1780.-Decided April 22, 1940Paper Manufacturing Industry-Investigation of Representatives:controversyconcerning representation of employees. recognition as exclusive bargainingagency requested by labor organization but refused by employer-UnitAppro-priate for Collective Bargacnoig:employer and labor organization in agree-ment, except with respect to groups and individuals mentioned below, thatemployees of Company's two powerhouses constitute an appropriate unit ;"first firemen" and "engineers," each of whom supervises a helper, includedin the unit at the request of the only labor organization involved; filter plantoperator included in the unit over objection of labor organization because ofclose relation between his work and that of powerhouse employees ; electriciansexcluded from the unit because ineligible for membership in petitioning labororganization, because within jurisdiction of another affiliate of same parentorganization, and because engaged in work throughout the Company's structuresand not in powerhousesalone-Election OrderedMr. Harry N. Casselman,for the Board.Mr. John C. Howard,ofHoward, Howard ci Howard,of Kala-mazoo,Mich., for the Company.Mr. Howard A. Plank,of Chicago, Ill., for the Union.Mr. William Stix,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 16, 1940, International Brotherhood of Firemen,Oilers,Helpers,Roundhouse and Railroad Shop Laborers,' affili-ated with the American Federation of Labor, herein called the Union,filed with the Regional Director for the Seventh Region (Detroit,Michigan) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of KalamazooPaper Company, Kalamazoo, Michigan, herein called the Company,'The Unionisvariously designated in the record but its name,as set forthhere, isthatgiven in its constitution,which wasintroducedin evidence.23 N. L. R. B., No. 7.76 KALAMAZOO PAPER COMPANY77and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On March 5, 1940, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,herein called the Regulations, ordered the Regional Director to con-duct an investigation and provide for an appropriate hearing upondue notice.On March 19, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice, a hearing was held on March 28,1940, at Kalamazoo, Michigan, before Berdon M. Bell, the TrialExaminer duly designated by the Board. The Board and the Com-pany were represented by counsel; the Union was represented by aninternational representative; and all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.On March 23, 1940, prior to the hearing, the Company filed withthe Regional Director an application for issuance of subpenas to re-quire the appearance at the hearing of 13 persons in order to provefacts concerning "the question of selection and designation of bar-gaining representatives."On the same date the Regional Directordenied this application on the ground that it failed to comply withArticle II, Section 21, of the Regulations in that it did notspecify the nature of the facts to be proved by the testimony of thepersons whose attendance was sought.At the commencement of thehearing the Company renewed its application for subpenas, statingin substance that it desired to examine the 13 persons, whom it iden-tified as employees constituting a "cross-section" of its powerhousepersonnel, concerning whether they wished to be represented by theUnion.The Trial Examiner, upon ascertaining from the Union'srepresentative that it was not seeking certification upon the recordbut desired an election, denied the application for subpenas on theground that it was premature and unnecessary since an election, ifordered by the Board, would determine the issues of fact upon whichthe Company wished to adduce testimony.During the course of thehearing, the Trial Examiner ruled on several objections to the ad-mission of evidence.The Board has reviewed all the rulings of theTrial Examiner and finds that no prejudicial errors were committed.His rulings are hereby affirmed.Upon the entire record in the case the Board makes the following : 78DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKalamazoo Paper Company, a Michigan corporation with all itsproperties in Kalamazoo Township, Michigan, is engaged in the manu-facture of various kinds of paper .2During the calendar year 1939the Company used raw materials 3 to the value of $3,755,151.07, ofwhich approximately 75 per cent were purchased outside Michigan,and produced finished goods valued at $5,105,459.92, approximately75 per cent of which were sold outside Michigan.4On March 15, 1940, the Company had 852 employees, including itsoffice and supervisory personnel.H. THE LABOR ORGANIZATION INVOLVEDLocal No. 78, International Brotherhood of Firemen, Oilers, Help-ers,Roundhouse and Railroad Shop Laborers, affiliated with theAmerican Federation of Labor, is a labor organization which admitsto membership, among others, competent boiler firemen, water tend-ers, boiler washers, boilers washers' helpers, oilers, ash handlers, coalpassers, stoker firemen, stoker helpers, and utility men and mainte-nance laborers when employed in or around boiler and engine robins,including certain employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or before February 26, 1940, the Union, claiming to have beendesignated as collective bargaining representative by a majority ofthe employees of the Company's two powerhouses, asked for recog-nition as exclusive bargaining agent.The Company refused togrant such recognition.We find that a question has arisen concern-ing representation of the Company's employees.1V.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial2The Company manufactures the following kinds of paper : machine finish,hangings,label, linings,offset,super and writing,coated book,dull finish, folding enamel, litho-graph, varnish label,friction glazed,and embossed.Raw materials used by the Company consist of paper stock,bleached sulphite, un-bleached sulphite,soda pulp,alum, rosin size, colors,starch,silicate of soda, sundrychemicals,satin white, casein,and wax.,president of the Company,estimated that from year to yearthe percentages of raw materials obtained from outside Michigan and of finished productssold outside Michigan did not vary more than 5 per cent from the above figures. KALAMAZOOPAPERCOMPANY79relation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated, subject to the qualifications discussed below,that the appropriate unit should comprise the employees of the Com-pany's two powerhouses, including engineers, firemen, crane operators,boiler repairmen, and oilers,5 but excluding the chief and assistantchief engineers.6The Company wishes to include, however, whiletheUnion desires to exclude, six electricians and the filter-plantoperator; on the other hand, the Union seeks the inclusion and theCompany the exclusion of three first or head firemen and three engi-neers or operators, all employees of Powerhouse No. 1.The first firemen:At Powerhouse No. 1 there are three hourlypaid first firemen,? all assigned to different shifts.Each of themsupervises a second fireman 8 whose hiring or discharge he has theauthority to recommend.However, this authority has not been exer-cised by the first firemen in the last 3 or more years.While the Com-pany maintains that the first firemen are supervisory employees andshould, therefore, be excluded from the unit, it is apparent that theyare primarily firemen and only incidentally supervisors.9We havefrequently held, where such a distinction has been sought by the onlylabor organization or organizations involved, that minor supervisorswere entitled to participate in the choice of representatives but thatother supervisors should be excluded from the unit 10Accordingly5We find that this categoryincludes Ford Adams who is listedon the powerhousepay roll as"Motor Oiler in all Mills "6 The powerhouses are operated on three shifts,24 hours aday.At Powerhouse No. 1,which servestwo papermills and two coaling units,the Companyemploysthree firstfiremen, four second firemen,three engineers, four oilers,threeboiler repairmen,a craneoperator,and a filter-plant operator ; and at PowerhouseNo. 3, four firemen, threeengineers,a boiler repairman,and a craneoperatorManfred A. Oliver, John R Harris, and Lewis Cook.sThe second firemen, of whom there are four,work on "swinging shifts" and are notregularly assigned to given first firemen.BAt Powerhouse No 3 thereare no "second"firemen butthe Company and theUnion havestipulated that the "firemen" there employed should be included in the unit.Cf.supra,footnote 6.10 SeeMatterofKansasMilling CompanyandFlour,Feed,Seed, Cereal & ElevatorWorkers Union,No. 20991,A. F. of L.,15 N. L. R. B. 71 (working supervisors included ;othersexcluded) ;Matter of Willys Overland Motors,IncandInternationalUnion, UnitedAutomobible Workers of America, LocalNo. 12, 9N. L R. B 924, 10 N. L. R B. 160(foremen, foreladies,and assistant foremen Included;department heads, divisionsuperin-tendents,and generalforemen excluded) ;Matter of Shell Petroleum CorporationandOilWortersInternational Union, LocalNo. 367, 9 N. L R. B. 831 (groupof supervisorsnot exercising major supervisory functions included;others excluded) ;Matter of Mer-rimack Manufacturing CompanyandAmerican Federation of Labor, et al., 9 NL R B173 (second hands included,other supervisors excluded) ;Matter of Richmond HosieryMills, Spinning PlantandTextileWorkers Organizing Committee,8 N. LR B. 1073(section men included, other supervisors excluded). 80DECISIONSOF NATIONAL LABOR RELATIONS BOARDwe shall include in the unit the three first firemen at PowerhouseNo. 1.The engineers at Powerhouse No. 1:Because of their supervisoryauthority, the Company also seeks the exclusion from the unit ofthree engineers" at Powerhouse No. 1 who occupy, with respect tofour oilers, a position comparable to that of the first firemen withrespect to the second firemen.For the reasons stated in our dis-cussion of the first firemen, we shall include these three engineers inthe unit.The filter-plant operator:Charles Curry is the day-shift operatorof the water-filtration plant which is adjacent to and connected withPowerhouse No. 1.12Although a representative of the Union testi-fied that it had not solicited Curry's membership because at otherpaper companies jurisdiction over filter-plant operators had beenassumed by another A. F. of L. union, the American Federation ofPaper Makers, there is no showing that the latter organization hasany members among the Company's employees.Prior to 1929 Curryworked as a powerhouse engineer; at that time, because one of thepower plants was eliminated, he was assigned to oiling in the millsand to operation of the filter plant, but subsequently, since he was ad-vanced in age, he was relieved of the former task.Oilers from thepowerhouse make such repairs in the filter plant as are necessary onthe day shift, substitute for Curry if he is absent from work, andoperate the plant on the two night shifts.Furthermore, the power-house engineers operate the pumps which force water into and awayfrom the filter plant.Under all the circumstances we find that,because of the close relation between his work and that of the power-house employees, Curry should be included in the unit.The electricians,of whom there are six, are ineligible for mem-bership in the Union and fall within the jurisdiction of the Inter-nationalBrotherhood of ElectricalWorkers, another A. F. of L.affiliate.The Company seeks the inclusion of these employees be-cause they are listed on the powerhouse pay roll, make their "head-quarters" at the powerhouses, and at all times work under the gen-eral supervision of the powerhouse "foreman"; because one of themassists in starting Powerhouse No. 1 on Monday mornings,13 andanother,who is "breaking in for future assistant," acts as reliefoperator at Powerhouse No. 3; because they do routine repair andmaintenance work in the powerhouses; and because, if there is abreakdown at the power plants or if there is insufficient electrical11Arthur B Barber, Frank Tracy, and William Lawler.12 The Comoanv has its own water-supply system."This powerhouse operates 7 days a week but under full, load only If themills arerunning. KALAMAZOO PAPER COMPANY81work to keep them occupied, they assist the powerhouse personnel inrepairing the turbo-generators, boilers, or other equipment.CarlHein, the Company's chief steam and electrical engineer, testified,however, that 2 of the electricians spend over 90, and none less than60 to 65, per cent of their time in the mills, where they repair andmaintain the wiring and some 500 electric motors.All the elec-tricians,moreover, work on the day shift, whereas the powerhousesoperate on 3 shifts, 24 hours a day. From these facts it appearsthat the electricians are essentially maintenance employees and thattheir customary work in the powerhouses is simply a part of theirduty to keep in repair all of the Company's electrical equipment.In view of these facts and because the Union does not accept themas members, we think that it would.be inappropriate to include theelectricians in the -unit.We find that employees of the Company's two powerhouses, in-cluding first firemen and second firemen at Powerhouse No. 1 andfiremen at Powerhouse No. 3, engineers, oilers, motor oiler, craneoperators, boiler repairmen, and filter-plant operator, but excludingthe chief and assistant chief engineers and the electricians, constitutea unit appropriate for the purposes of collective bargaining andthat said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargain-ing and otherwise effectuate'.thv, policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESA representative of the Union testified that 20 of the employeesin the appropriate unit were members of that organization.How-ever, the Union does not seek certification upon the basis of evidenceadduced at the hearing, but has asked that an election be held.Wefind that the question concerning representation which has arisen canbest be resolved by an election by secret ballot.The parties agreed that, if the Board ordered an election herein,all employees in the appropriate unit who appear on the pay rollfor the period ending March 16, 1940, should be eligible to vote.Weshall direct that employees in the unit on that pay roll, includingthose who did not work during that pay-roll period because they wereillor on vacation, or who were then or have since been tempo-rarily laid off, but excluding those who have since quit or beendischarged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :i 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Kalamazoo Paper Company, Kalamazoo,Michigan, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The employees of the Company's two powerhouses includingfirst and second firemen at Powerhouse. No. 1 and firemen at Power-house No. 3, engineers, oilers, motor oiler, crane operators, boilerrepairmen, and filter-plant operator, but excluding the chief and as-sistant chief engineers and the electricians, constitute a unit appro-priate for the purposes of collective bargaining.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Kalamazoo Paper Company, Kalamazoo, Michigan, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Seventh Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Reg-ulations, among the employees of the Company's two powerhouseswho appear on the pay roll for the period ending March 16, 1940, orwho did not work during that pay-roll period because they were illor on vacation or-temporarily laid,off, including first and second fire-men at Powerhouse No. 1 and firemen at Powerhouse No. 3, engineers,oilers,motor oiler, crane operators, boiler repairmen, and filter-plantoperator, but excluding the chief and assistant chief engineers, theelectricians, and employees who have since quit or been dischargedfor cause, to determine whether or not they wish to be represented forthe purposes of collective bargaining by Local 78, InternationalBrotherhood of Firemen, Oilers, Helpers, Roundhouse and RailroadShop Laborers, affiliated with the American Federation of Labor.